F O R    P U B L I C A T I O N

                                    I N      T H E        S U P R E M E             C O U R T              O F     T E N N E S S E E

                                                                      A T     N A S H V I L L E

                                                                                                                         FILED
S T A T E     O F     T E N N E S S E E ,                                             (
                                                                                                                             May 6, 1996
                                                                                      (
                        P l a i n t i f f - A p p e l l e e ,                         (
                                                                                                                      Cecil W. Crowson
                                                                                      (
                                                                                                                     Appellate Court Clerk
                                                                                      (
                                                                                      (          W i l l i a m s o n              C i r c u i t
                                                                                      (
v .                                                                                   (          H o n .           D o n a l d       P .     H a r r i s ,         J u d g e
                                                                                      (
                                                                                      (          N o .           0 1 S 0 1 - 9 5 0 1 - C C - 0 0 0 1 5
                                                                                      (
T E R R Y     W O O D ,                                                               (
                                                                                      (
                        D e f e n d a n t - A p p e l l a n t . (



                                                           D I S S E N T I N G                  O P I N I O N


                        I      c o n c u r        i n      t h e            d i s s e n t            o f         J u s t i c e       W h i t e .



                        I n      a d d i t i o n ,              I      w o u l d          f i n d           t h a t       t h e      c i r c u m s t a n c e s

n e x t     p r e c e d i n g           t h e      t r i a l            w o u l d         b e         d e t e r m i n a t i v e .                  T h e

m a j o r i t y       f i n d s         t h a t         t h e         d e f e n d a n t ' s                  a c q u i e s c e n c e             i n     t h e     d e l a y

t i p p e d     t h e         s c a l e s       i n       f a v o r           o f     t h e           S t a t e .            H o w e v e r ,           i n     M a r c h

1 9 9 0 ,     3 5     m o n t h s         b e f o r e               t h e     t r i a l          w a s           c o m m e n c e d ,         t h e       d e f e n d a n t

m a d e     i n q u i r y         t o     t h e         c o u r t           r e g a r d i n g                a n y       c h a r g e s       p e n d i n g

a g a i n s t       h i m .         D e s p i t e           t h e           f a i l u r e             o f        t h e     c l e r k       t o     r e s p o n d         t o

t h e     i n q u i r y ,         t h e      d e f e n d a n t                f i l e d          a         m o t i o n       f o r     s p e e d y           t r i a l     i n

S e p t e m b e r           1 9 9 0 .        C o n s e q u e n t l y ,                    t h e            d e l a y       f r o m     1 9 9 0         u n t i l     1 9 9 3

w a s     c a u s e d         s o l e l y       b y       t h e         S t a t e .              I         w o u l d       h o l d     t h i s         d e l a y     o f
a l m o s t   t h r e e   y e a r s   t o     b e   a   v i o l a t i o n   o f   t h e   r i g h t   t o   a   s p e e d y

t r i a l ,   n o t w i t h s t a n d i n g     a l l   o t h e r   c i r c u m s t a n c e s .



                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                              R e i d , J .




                                                            - 2 -